Exhibit 10.28

UNIVAR CANADA LTD.

SUPPLEMENTAL BENEFITS PLAN

AMENDED AND RESTATED AS OF JUNE 1, 2007

 

1. Purpose.

The purpose in establishing the Supplemental Benefits Plan (“Plan”) is to
provide retirement benefits to specifically designated participants of the
Univar Canada Ltd. Pension Plan (“Pension Plan”) under the terms of that Pension
Plan without regard to limitations on benefits imposed under Section 147.1(2) of
the Income Tax Act and Regulation 8504 which apply to the Pension Plan.

For purposes of this Supplemental Benefits Plan, any terms specifically defined
in the Pension Plan shall have the same meaning in this Plan.

 

2. Effective Date.

This Plan was established effective June 25, 1993 and was amended effective
May 7, 1996. The Plan was also restated effective May 7, 1996, August 15, 1997
and July 1, 2002. The effective date of this amended and restated Plan is
June 1, 2007.

 

3. Participation.

This Plan shall include only those employees of the Company who (i) are eligible
to receive a benefit under the Pension Plan; (ii) have benefits affected by the
limitation on benefits payable from the Pension Plan; (iii) are working for the
Company in Canada and are neither U.S. citizens nor U.S. residents; and
(iv) have been specifically designated to participate in this Plan by the
Pension Management Committee of Univar Canada Ltd. (“Company”). Such an employee
shall be referred to hereinafter as a “Participant”. An employee’s designation
as a Participant may be revoked at any time by the Pension Management Committee.
Upon such revocation, the employee shall be entitled only to those benefits that
may have accrued and become vested under the Plan at the time of such
revocation. Employees of the Company who are citizens or residents of the United
States or are working in the United States shall not actively participate in
this Plan while they are U.S. citizens or residents or are working in the United
States. Employees of the Company who are U.S. citizens or residents may be
eligible to participate in the Univar Canada Ltd. Supplemental Benefits Plan for
U.S. Citizens or Residents Working in Canada if they otherwise meet the
requirements to participate in that plan. Only employees of the Company are
eligible to participate in this Plan, and only pay earned and service for the
Company while working in Canada other than as a U.S. citizen or resident shall
be considered in determining benefits payable under this Plan. Service with and
pay received from affiliates of the Company will not be considered under this
Plan. Employees of a U.S. affiliate of the Company (‘‘U.S. Affiliate”) who were
transferred from the Company to the U.S. Affiliate may be eligible to
participate in the Univar



--------------------------------------------------------------------------------

Canada Ltd. Supplemental Benefits Plan for Former Employees Working in the
United States if they otherwise meet the requirements to participate in that
plan. The supplemental benefits with respect to the Pension Plan that were
earned by Paul Hough, Victor Langley and Patrick Tole while they were working
for a U.S. Affiliate (e.g., make· whole benefits, consideration of compensation
earned in the United States) were not earned under this Plan, but instead were
earned under the Univar Canada Ltd. Supplemental Benefits Plan for U.S. Citizens
or Residents, and those benefits are being transferred to the Univar Canada Ltd.
Supplemental Benefits Plan for Former Employees Working in the United States
effective June 1 , 2007.

 

4. Benefit Determination Date.

Benefits shall be determined under this Plan as of the same date that benefits
are determined under the Pension Plan.

 

5. Benefit Amount.

The initial benefits under this Plan determined as of the benefit determination
date shall equal the difference, if any, between (a) and (b) below:

 

  (a) The monthly benefit for the life of the Participant, as calculated under
the terms of the Pension Plan, without regard to the limitations described in
Section 147.1(2) of the Income Tax Act and Regulation 8504 and including for
Quebec Participants, if applicable, the monthly benefit for the life of the
Quebec Participant that would have been paid from the Pension Plan if the Quebec
Participant had not previously transferred or received a lump sum refund of his
benefits under the Pension Plan;

 

  (b) The monthly benefit for the life of the Participant, as calculated under
the terms of the Pension Plan, which includes limitations described in
Section 147.1(2) of the Income Tax Act and Regulation 8504 and including for
Quebec Participants, if applicable, the monthly benefit for the life of the
Quebec Participant that would have been paid from the Pension Plan if the Quebec
Participant had not previously transferred or received a lump sum refund of his
benefits under the Pension Plan.

 

  (c) A Participant shall not become vested in the benefits accrued under this
Plan unless and until he or she becomes vested in the benefits provided by the
Pension Plan.

The initial benefits payable under this Plan shall be increased in the same
manner and same percentage amount as any cost of living adjustment increases
granted in respect of benefits payable from the Pension Plan.



--------------------------------------------------------------------------------

6. Spouse’s Death Benefits.

If a death benefit is payable under the Pension Plan to a spouse of a
Participant, that spouse is eligible to receive benefits under this Plan. The
benefit shall be calculated in the same manner as under Section 5; that is, the
death benefit under this Plan shall equal the difference, if any, between
(a) and (b) below, plus any amounts described in (c) below:

 

  (a) the spouse’s death benefit calculated under the Pension Plan without
regard to the limitations described in Section 147.1(2) of the Income Tax Act
and Regulations 8504 and including for Quebec Participants, if applicable, the
monthly benefit for the life of the Quebec Participant that would have been paid
from the Pension Plan if the Quebec Participant had not previously transferred
or received a lump sum refund of his benefits under the Pension Plan; and

 

  (b) the spouse’s death benefit as calculated under the terms of the Pension
Plan which includes limitations described in Section 147.1(2) of the Income Tax
Act and Regulation 8504 and including for Quebec Participants, if applicable,
the monthly benefit for the life of the Quebec Participant that would have been
paid from the Pension Plan if the Quebec Participant had not previously
transferred or received a lump sum refund of his benefits under the Pension
Plan.

If the Participant was not survived by a Spouse, the Participant’s surviving
designated beneficiary or, if none, his estate, shall receive in an immediate
lump sum payment the difference, if any, between (a) and (b) below:

 

  (a) the beneficiary’s death benefit calculated under Section 8.3 of the
Pension Plan without regard to the limitations described in Section 147.1(2) of
the Income Tax Act and Regulations 8504 and including for Quebec Participants,
if applicable, the monthly benefit for the life of the Quebec Participant that
would have been paid from the Pension Plan if the Quebec Participant had not
previously transferred or received a lump sum refund of his benefits under the
Pension Plan; and

 

  (b) the beneficiary’s death benefit calculated under Section 8.3 of the
Pension Plan which includes limitations described in Section 147.1(2) of the
Income Tax Act and Regulation 8504 and including for Quebec Participants, if
applicable, the monthly benefit for the life of the Quebec Participant that
would have been paid from the Pension Plan if the Quebec Participant had not
previously transferred or received a lump sum refund of his benefits under the
Pension Plan.

 

7. Creditable Pay and Service.

For purposes of calculating the benefits under Sections 5 and 6 above, only a
Participant’s pay earned and service for the Company while an active Participant
in this Plan working in Canada other than as a U.S. citizen or resident shall be
considered. If a participant in the Univar Canada Ltd. Supplemental Benefits
Plan for U.S. Citizens or Residents



--------------------------------------------------------------------------------

Working in Canada is also a Participant in this Plan (e.g., because he or she
ceases to be a U.S. citizen or resident), benefits accrued under this Plan shall
be calculated in such a way that they supplement (and not duplicate) the
benefits provided under the Univar Canada Ltd. Supplemental Benefits Plan for
U.S. Citizens or Residents Working in Canada so that the aggregate of the
benefits accrued under both such plans plus the Pension Plan equals the
aggregate benefit amount that would have been accrued under the Univar Canada
Ltd. Supplemental Benefits Plan for U.S. Citizens or Residents Working in Canada
and the Pension Plan had all of the Participant’s pay and service for the
Company in Canada been as a U.S. citizen or resident (with such benefit amounts
being adjusted as if payments from all plans commenced on the same date).

 

8. Date and Form of Payment

Benefit payments under this Plan shall commence at the same time as the benefit
under the Pension Plan commences. The benefit shall be paid in the same form as
the benefit is paid under the Pension Plan and the actuarial equivalent
assumptions used in determining the benefit in a given form shall be the same as
are used to determine the benefit under the Pension Plan. If, pursuant to
Section 9 of Pension Plan, a Participant elects to have the Commuted Value (as
defined in the Pension Plan) of the Participant’s benefits under the Pension
Plan transferred to another plan described in Section 9.3 of the Pension Plan,
then the Commuted Value of his benefit under this Plan shall be paid to the
Participant in a lump sum at that time. The Company reserves the right to pay a
lump sum amount in lieu of the monthly pension benefit set forth in Section 5 if
such monthly pension benefit is less than $100. This lump sum amount shall be
the actuarial equivalent of the monthly pension benefit payment calculated on
the advice of the Pension Plan Actuary.

 

9. Re-Employment After Payments Begin

If a Participant is re-employed after benefits commence, the Participant’s
benefits shall be suspended under this Plan. When the Participant retires for
the final time, the benefit under this Plan shall be recalculated and adjusted
in the same manner as the benefit is adjusted under the Pension Plan.

 

10. Termination and Amendment of the Plan.

This Plan shall continue in effect until terminated by resolution of the
Company’s Board of Directors. In the event of such termination, all amounts
accrued and vested to date of termination, based on service and earnings to that
date, shall be payable pursuant to the terms of this Plan as if the Plan had not
been terminated. The Plan may be amended from time to time by resolution of the
Board of Directors, or by action of any committee, officer or employee of the
Company to whom the Board of Directors has delegated authority to amend the
Plan, including, without limitation, the Pension Management Committee. No
amendment or terminating resolution shall reduce any vested benefit accrued to
the date of the resolution amending or terminating the Plan. In the event of a
plan termination, the Board of Directors, at its option, may accelerate the
payment of benefits and may pay benefits in a single, actuarially-equivalent,
lump-sum amount.



--------------------------------------------------------------------------------

In the event of the termination of the Plan where there are insufficient assets
in the Trust Fund, the Board of Directors of the Company shall allocate amounts
to Participants in the following order of priority unless the Board of Directors
by resolution passed at the time of any such termination, shall decide that such
allocation shall be made in accordance with a different formula which, in the
opinion of the Board of Directors, constitutes a more equitable allocation
bearing in mind all of the circumstances as they exist at the time of such
termination, in which event such allocation shall be made in accordance with
such different formula:

 

  (a) first: benefits in payment at the date of termination;

 

  (b) second: payment of benefits to those Participants eligible to retire under
the Plan at the date of the termination;

 

  (a) third: payment of benefits to all other Participants not included in
(a) or (b) above.

 

11. Source of Benefit Payments.

No Participant shall acquire any property interest in any assets of Univar
Canada Ltd. or any affiliate thereof as a consequence of participating in this
Plan. A Participant’s rights are limited to receiving payments as set forth in
this Plan. Except to the extent of assets in the Trust described below, this
Plan is unfunded, and to the extent that any Participant acquires a right to
receive benefits, such right shall be no greater than the right of any unsecured
general creditor of Univar Canada Ltd. Any funds of Univar Canada Ltd. available
to pay benefits under the Plan shall be subject to the claims of general
creditors of Univar Canada Ltd. and may be used for any purpose by Univar Canada
Ltd.

The Trust Under Univar Canada Ltd. Supplemental Benefits Plan (“Trust”) has been
created to provide for contributions by Univar Canada Ltd. to provide for
contributions by Univar Canada Ltd to assist in funding Plan benefits. The
assets of the Trust will not be subject to the claims of the creditors of Univar
Canada Ltd. The Trust, and not Univar Canada Ltd., shall pay all expenses of the
Trust and all taxes owed on income earned by the Trust on Trust assets. Univar
Canada Ltd. shall pay all refundable taxes on contributions it makes to the
Trust.

Contributions to the Trust of cash or other property (including, without
limitation, a letter of credit) shall also be made by Univar Canada Ltd. in an
amount sufficient to fund the actuarial present value (determined as of the time
of contribution or letter of credit renewal) of benefits which are accrued by
participants under the Plan. For purposes of determining the face amount of a
letter of credit in which the Trustee is the beneficiary



--------------------------------------------------------------------------------

needed to fund the Trust with respect to the actuarial present value of the
accrued benefits under this Plan as of a given date, the actuarial assumptions
used were the same actuarial assumptions used by Univar Canada Ltd. to determine
the Accumulated Benefit Obligation (ABO) for Univar Canada Ltd. as required
under FASB Statement Number 87 as of the Measurement Date immediately preceding
or concurrent with such date, or equivalent assumptions. Notwithstanding the
foregoing, in determining the amount of contributions (or the face amount of a
letter of credit of which the Trustee is beneficiary) needed to fund the Trust,
the amount shall be adjusted to take into account the fact that (i) the Company
will withhold and remit to Canada Revenue Agency the refundable tax which is
owed on its contributions to the Trust, (ii) the bank which issues a letter of
credit with the Trustee named as beneficiary will withhold and remit to Canada
Revenue Agency the refundable tax owed, if any, on any draw made by the Trustee
on the letter of credit, and (iii) the Trust will receive tax refunds from
Canada Revenue Agency of refundable taxes held in the Refundable Tax Account
with respect to the benefits paid from the Trust. The actuary who determined the
amount needed to fund the trust was the actuary engaged at the time by the
Pension Plan.

As explained in more detail in the Trust, if a letter of credit is deposited
with the Trustee (with the Trustee named as beneficiary of the letter of
credit), the face amount of the letter of credit may change annually upon
renewal of the letter of credit due, for example, to changes in actuarial
assumptions or .the payment of benefits during the year being completed. Upon
renewal, such amount will be calculated using the actuarial assumptions and
adjustments described above, except that the assumptions and adjustments shall
be those as of the Measurement Date immediately preceding or concurrent with the
date of renewal of the letter of credit. If the Company should change the
standard under which it prepares accounting disclosures, an approach consistent
with the above and based on the accounting disclosures most recently used should
be taken for calculating the face value of the letter of credit.

Contributions shall be made to the Trust at least annually on or before July 15
of each year. The face amount of a letter of credit which is used in funding the
Trust shall be no less than the amount equal to the aggregate accrued liability
of benefits owed to all Participants under the Plan projected to the twelfth
(12th) month following the date as of which the accrued liability is calculated
multiplied by one hundred and five percent (105%), less the amount of assets in
the Trust and the Plan’s rights to refundable tax.

 

12. Pension Management Committee.

This Plan shall be administered by the Pension Management Committee, a committee
appointed by the Board of Directors of the Company. The Pension Management
Committee (hereinafter “Committee”) shall have full discretion to construe and
interpret the terms and provisions of this Plan, which interpretation or
construction shall be final and binding on all parties. The Committee shall
administer such terms and provisions in a uniform and non-discriminating manner.



--------------------------------------------------------------------------------

13. Claims Procedure.

The following is the procedure for making claims under this Plan or appealing a
decision made with respect to this Plan:

 

  (a) Filing Claim for Benefits

If a person does not receive the timely payment of the benefits which he or she
believes are due under the Plan (hereinafter referred to as the “Applicant”),
the Applicant may make a claim for benefits. All claims for benefits under the
Plan shall be made in writing and shall be signed by the Applicant. Claims shall
be submitted to the Committee. Each claim shall be approved or disapproved
within 90 days following the receipt of the information necessary to process the
claim. In the event the Committee denies a claim for benefits in whole or in
part, the Committee shall notify the Applicant in writing of the denial of the
claim, and notify the Applicant of the right to a review of the decision. Such
notice shall also set forth the specific reason for such denial, the specific
provisions of the Plan on which the denial is based, a description of any
additional material or information necessary to perfect the claim with an
explanation of why such material or information is necessary, and an explanation
of the Plan’s appeals procedure. If no action is taken by the Committee on an
Applicant’s claim within 90 days after receipt by the Committee, such claim
shall be deemed to be denied for purposes of the following appeals procedure;

 

  (b) Appeals Procedure

Any Applicant whose claim for benefits is denied in whole or in part may appeal
to the Committee for a review of the decision. Such appeal must be made within
three months after the Applicant has received actual or constructive notice of
the denial. An appeal must be submitted in writing within such period and must:

(i) request a review by the Committee of the claim for benefits under the Plan;

(ii) set forth all of the grounds upon which the Applicant’s request for review
is based on and any facts in support thereof; and

(iii) set forth any issues or comments which the Applicant deems pertinent to
the appeal.

The Committee shall act upon each appeal within 60 days after receipt unless
special circumstances require an extension of the time for processing, in which
case a decision shall be rendered by the Committee as soon as possible but not
later than 120 days after



--------------------------------------------------------------------------------

the appeal is received by the Committee. The Committee shall make full and fair
review of each appeal and any written materials submitted by the Applicant in
connection. The Committee may require the Applicant to submit such additional
facts, documents or other evidence as the Committee in its discretion deems
necessary or advisable in making its review. On the basis of its review, the
Committee shall make an independent determination of the Applicant’s eligibility
for benefits under the Plan. The decision of the Committee shall be final and
conclusive.

 

14. Alienation.

The right of any person to receive payments under this Plan shall not be subject
to any type of assignment or pledge, nor shall such right be liable for or
subject to the debts, contracts, liabilities or torts of such person.

 

15. Employee Benefit Statement.

Each employee covered by this Plan shall receive a statement each year which
shows the total benefit payable under this Plan and the Pension Plan.

 

16. Withholding.

Benefit payments shall be subject to applicable federal or provincial
withholding for taxes.

 

17. Successors.

In the event of any consolidation, merger, acquisition or reorganization, the
obligations of Univar Canada Ltd. under this Plan shall continue and be binding
on Univar Canada Ltd. and its successors or assigns.

 

18. Governing Law.

This Plan shall be construed in accordance with the laws of the Province of
British Columbia.

This amended and restated plan is executed this 12th day of June, 2007.

 

UNIVAR CANADA LTD. By:  

  /s/ Joel Kallner

Its: Director